[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]




         United States Court of Appeals
                      For the First Circuit


No. 01-1431

                          UNITED STATES,

                             Appellee,

                                v.

                          SUSAN S. CRANE,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                              Before

                    Torruella, Selya and Lynch,
                          Circuit Judges.




     Susan S. Crane on brief pro se.
     Paula D. Silsby, United States Attorney, and Margaret D.
McGaughey, Appellate Chief, on brief for appellee.
                          December 27, 2001

          Per Curiam. Pro se defendant Susan Crane appeals

a   district    court    judgment      that    revoked      her   supervised

release   and    sentenced       her    to     an   additional       term   of

imprisonment.     Having thoroughly reviewed the record and the

parties' briefs on appeal, we conclude that the district

court did not clearly err in finding that Crane violated the

three conditions of her supervised release.                   Further, the

court did not abuse its discretion by revoking Crane's

supervised     release    term    and     imposing     another       term    of

imprisonment.       The    arguments         that   Crane    makes    to    the

contrary are either waived because she did not raise them

below or patently meritless.              See, e.g., United States v.

Maxwell, 254 F.3d 21, 25-30 (1 st Cir. 2001).                 Accordingly,

the judgment of the district court is affirmed.                    See Local

Rule 27(c).




                                    -2-